In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3549 
RYAN K. MATHISON, 
                                                  Plaintiff‐Appellant, 

                                  v. 

SCOTT MOATS, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
            No. 12 C 1319 — Joe Billy McDade, Judge. 
                     ____________________ 

  SUBMITTED JANUARY 19, 2016— DECIDED FEBRUARY 8, 2016 
                 ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  Ryan  Mathison,  an  inmate  at  the 
Federal  Correctional  Institution  in  Pekin,  Illinois,  brought 
this Bivens suit against members of the prison staff and now 
appeals from the district court’s grant of summary judgment 
in favor of the defendants. 
    At  3  a.m.  one  morning  Mathison,  who  suffers  from 
chronic high blood pressure, was awakened by excruciating 
2                                                       No. 14‐3549 


pain in his chest and left arm and other symptoms of a heart 
attack.  He  summoned  a  guard  (defendant  Wickman),  to 
whom  he  explained  his  symptoms.  The  guard  immediately 
summoned the supervising lieutenant (defendant Omelson), 
who  in  turn  called  the  nurse  on  call  (defendant  Wall),  who 
told  the  lieutenant  that  Mathison’s  condition  was  not  an 
emergency.  Having  decided  there  was  no  emergency,  Wall 
instructed Mathison (via Omelson) to go to the infirmary in 
the morning. Mathison went at 6:45 a.m.—almost four hours 
after  he  had  suffered  what  was  indeed  a  heart  attack.  The 
lieutenant had deferred to Wall’s decision that there was no 
emergency. 
     Upon Mathison’s arrival at the prison infirmary, howev‐
er, the medical staff realized he had a serious problem, and 
after giving him tests  and some drugs had him transported 
by  ambulance  to  the  nearest  hospital  emergency  room, 
which was in Pekin but didn’t have the necessary equipment 
or  expertise  to  treat  a  serious  heart  attack  and  so  had  him 
taken  immediately  to  a  Peoria  hospital  to  receive  advanced 
cardiac  care.  There  he  received  a  stent  placement  and  was 
diagnosed  with  a  heart  attack.  He  remained  in  the  hospital 
for two days and then was returned to the prison. 
    His  suit  is against  the  guard  he first  summoned,  the  su‐
pervising  lieutenant,  the  nurse  on  call,  and  the  doctor  who 
treated  him  in  the  prison  infirmary.  He  charges  them  with 
deliberate  indifference  to  a  serious  medical  condition,  the 
indifference  consisting  both  of  confining  him  to  his  cell  for 
almost  four  hours  after  he  awoke  with  severe  pain  and 
spoke  to  the  guard  on  duty,  and  of  not  treating  him  in  the 
infirmary until 8 a.m.—five hours after the onset of his heart 
attack.  (He  also  sued  the  United  States,  under  the  Federal 
No. 14‐3549                                                            3 


Tort  Claims  Act,  but  he  has  not  appealed  from  the  district 
judge’s dismissal of his FTCA claim.) 
    Defendant  Moats,  the  prison  doctor,  declared  in  discov‐
ery that the delay in treating Mathison’s heart attack had not 
caused damage to his heart. But he based this opinion main‐
ly on what he’d been told by a doctor at the Peoria hospital, 
rather than on medical records. 
     Blood  contains  an  enzyme  called  troponin;  an  elevated 
level of troponin signifies damage to the heart muscle. There 
are  several  tests  for  determining  the  level  of  troponin  in  a 
person’s  blood.  See,  e.g.,  Vinay  S.  Mahajan  &  Petr  Jarolim, 
“How  to  Interpret  Elevated  Cardiac  Troponin  Levels,”  124 
Circulation  2350  (2011).  The  range  in  a  healthy  person,  ac‐
cording to the test that was used to measure the level of tro‐
ponin  in  blood  drawn  from  the  plaintiff  in  the  emergency 
room at the Pekin hospital the morning he arrived, is zero to 
.07  ng/ml  (nanograms  per  milliliter).  The  plaintiff’s  blood 
was  found  to  contain  .32  ng/ml  of  troponin  that  morning, 
which 9 hours later peaked at 33.8 ng/ml and about 9 hours 
after that dropped to 18.9 ng/ml. 
    In  granting  summary  judgment  in  favor  of  the  defend‐
ants,  the  judge  remarked  that  as  a  prisoner  Mathison  was 
entitled only to “minimal care,” as distinct from the medical 
care “he would receive if he were a free person, let alone an 
affluent free person.” That may be true in general, but not in 
life  and  death  situations.  A  prison  inmate  has  a  right  to  re‐
ceive prompt medical treatment of a heart attack. Williams v. 
Leifer,  491  F.3d  710,  716  (7th  Cir.  2007).  Yet  against  the  evi‐
dence  that  the  normal  range  of  troponin  in  a  healthy  heart 
does  not  exceed  .07  ng/ml,  the  judge  relied  on  Dr.  Moats’s 
4                                                       No. 14‐3549 


unsupported  opinion  that  a  level  of  .32  ng/ml  is  within  the 
normal range. 
    Moats  had  made  no  effort  through  tests  or  an  examina‐
tion  to  determine  whether  Mathison’s  heart  attack,  exacer‐
bated by the delay in treating it, had caused significant heart 
damage. That was excusable, however, because Moats is not 
a cardiologist—that is why an ambulance should have been 
summoned by Lieutenant Omelson given her suspicion that 
Mathison indeed was having a heart attack, and she doubt‐
less would have summoned one had Wall advised her to do 
so  when  Mathison  first  complained  of  excruciating  pain  in 
his chest and left arm. But the fact that Moats is not a cardi‐
ologist is also a reason why the judge should not have cred‐
ited his testimony that Mathison’s troponin level was within 
the  normal  range.  Cf. Rowe  v.  Gibson,  798  F.3d  622,  627  (7th 
Cir.  2015).  And  a  further  reason  was  that  the  .32  ng/ml  tro‐
ponin level was discovered in a test conducted six hours af‐
ter  the  heart  attack,  though  the  level  peaks  on  average  24 
hours after the first symptoms of a heart attack. E.g., Brian P. 
Shapiro, et al., “Cardiac Biomarkers,” Mayo Clinic Cardiology 
773, 774 (2007). 
    The defendants’ lawyer thus was not justified in holding 
out Moats as an expert on cardiology and during discovery 
submitting an “expert report” by him stating that Mathison 
had  suffered  no  damage  to  his  heart.  Moats  was  not  quali‐
fied to offer such an opinion as evidence—and a medical re‐
port  from  a  nurse  practitioner  who  examined  Mathison  de‐
termined  his  troponin  level  to  have  been  18  ng/ml  after  the 
heart  attack,  contradicting  Moats’s  statement  that  there 
could not have been damage to Mathison’s heart because he 
hadn’t had an elevated level of troponin. 
No. 14‐3549                                                           5 


    As  for  the  five  hours  during  which  (the  defendants  do 
not  deny)  Mathison  experienced  excruciating  pain  while 
awaiting treatment—pain that could have been alleviated by 
giving  him  oxygen,  aspirin,  and  nitroglycerin  (for  his  pain 
was quickly alleviated when Dr. Moats gave him those palli‐
atives)—the judge ruled as a matter of law that the failure of 
treatment could not be evidence of deliberate indifference to 
a serious medical condition. The ruling had no basis  in law 
or medicine. Delay in treating a heart attack “is a strong pre‐
dictor  for  short‐term  survival  rate  and  a  surrogate  for  the 
amount of damaged myocardial [heart] tissue.” Jerry Avorn, 
et al., “Therapeutic Delay and Reduced Functional Status Six 
Months  After  Thrombolysis  for  Acute  Myocardial  Infrac‐
tion,”  94  Am.  J.  Cardiology  415,  419  (2004).  We  held  in  Wil‐
liams  v.  Leifer,  supra,  that  a  six‐hour  delay  in  administering 
nitroglycerin  to  treat  an  inmateʹs  severe  chest  pain  could 
create liability for deliberate indifference to an acute medical 
need. 
    Although  the  prison’s  treatment  of  Mathison’s  heart  at‐
tack  was  incompetent,  the  guard  whom  Mathison  sum‐
moned  to  his  cell  when  the  attack  began  (defendant  Wick‐
man)  can’t  be  thought  to  have  exhibited  deliberate  indiffer‐
ence  to  Mathison’s  condition.  For  he  immediately  notified 
his  superior,  the  supervisory  lieutenant,  as  protocol  re‐
quired; he had no medical training that would have enabled 
him to do more for Mathison. Dr. Moats, though  he should 
not have been allowed to testify as an expert witness, cannot 
be  thought  to  have  exhibited  deliberate  indifference  to 
Mathison’s  plight  either.  He  was  not  made  aware  of 
Mathison’s condition until 8 a.m., and proceeded to give him 
emergency  treatment  and  promptly  summoned  an  ambu‐
lance to take him to the nearest hospital emergency room. 
6                                                       No. 14‐3549 


     That leaves the supervisory lieutenant (Omelson) and the 
nurse (Wall). Wickman, the guard, had summoned Omelson 
to  Mathison’s  cell  when  Mathison  first  alerted  the  guard  to 
the excruciating pain in his chest and arm, and she talked to 
Mathison (without entering the cell) and told him it sounded 
as  if  he  were  having  a  heart  attack.  She  then  spent  20 
minutes  trying unsuccessfully to  reach  Nurse Wall. A heart 
attack is a life‐endangering event, and Omelson had the au‐
thority to call 911 and summon an ambulance. She’d inferred 
from  talking  to  Mathison  that  he  was  having  a  heart  attack 
(“I do believe you’re having a heart attack”), and that infer‐
ence  was  a  sufficient basis  for  making  such  a  call  given  the 
difficulty she was having locating Wall. But if in doubt as to 
what to do, she should one imagines have called a doctor or 
a  hospital  emergency  room  for  advice.  Her  failure  to  make 
such  a  call  left  Mathison  in  agony  for  almost  five  more 
hours.  Cf.  Farmer  v.  Brennan,  511  U.S.  825,  842  (1994);  Cava‐
lieri v. Shepard, 321 F.3d 616, 622 (7th Cir. 2003). 
    Wall  claims  to  have  concluded  from  Omelson’s  report 
(when  Omelson  finally  reached  him  in  the  course  of  the 
night)  of  Mathison’s  symptoms that Mathison  was not  hav‐
ing  a  heart  attack,  even  though  Omelson  told  him  that 
Mathison  was  experiencing  acute  pain  in  his  chest  and  his 
left arm, which are classic symptoms of a heart attack. Wall 
could have told Omelson to call 911, or called Moats himself, 
but  instead  he  relied  on  impressions  that  he  gleaned  from 
Omelson,  who  was  not  medically  trained  and  who  had 
learned  of  Mathison’s  symptoms  only  from  talking  to 
Mathison  from  outside  his  cell.  Wall’s  behavior  was  thor‐
oughly unprofessional—especially since, unlike Omelson, he 
was  aware  of  Mathison’s  medical  history,  which  included 
the fact that he was in the prison’s chronic care program for 
No. 14‐3549                                                        7 


treatment  of  his  chronic  high  blood  pressure,  a  condition 
that creates an increased risk of a heart attack. See William B. 
Kannel, ʺCoronary Risk Factors: An Overview,ʺ Cardiovascu‐
lar Medicine 1809, 1815–17 (1995). 
    There is more. Wall testified that after Omelson told him 
that Mathison was experiencing acute chest and arm pain, he 
asked  Omelson  some  unspecified  questions.  Whether  a 
nurse  could  accurately  diagnose  a  heart  attack  on  the  basis 
of a second‐hand account by a person with no medical train‐
ing may be doubted, but in any event Wall has not explained 
what  questions  he  asked;  nor  did  he  instruct  Omelson  to 
gather  more  information  to  help  him  ascertain  whether 
Mathison needed immediate treatment. And just as with re‐
gard  to  Omelson,  a  professionally  responsible  reaction  by 
Wall  to  Mathison’s  plight  would  have  imposed  no  cost  or 
risk on Wall. Cf. Gayton v. McCoy, 593 F.3d 610, 623 (7th Cir. 
2010); Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008). 
    And when Mathison arrived at the infirmary Nurse Wall 
remarked that he must be the inmate having the heart attack. 
This  implies  that  Wall  had  concluded  from  talking  with 
Lieutenant Omelson during the night that Mathison was hav‐
ing  a  heart  attack.  Yet  Wall  had  nevertheless  chosen  to  do 
nothing—further evidence of deliberate indifference. 
    The  district  judge  said  that  Omelson’s  and  Wall’s  inac‐
tion had not “denied Plaintiff the minimal civilized measure 
of life’s necessities.” We think that civilization requires more 
in a life and death situation, and are left to wonder what the 
judge thinks the minimum level of care is to which a prison‐
er who is suffering a heart attack is entitled. 
8                                                     No. 14‐3549 


   We  affirm  the  dismissal  of  the  claims  against  Wickman 
and  Moats,  but  reverse  the  dismissal  of  the  claims  against 
the  other  two  defendants  and  remand  the  case  for  further 
proceedings consistent with this opinion. 
         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED